362 S.W.3d 74 (2012)
Joseph JOHNSON, Respondent,
v.
TREASURER OF the STATE of Missouri-CUSTODIAN OF the SECOND INJURY FUND, Appellant.
No. WD 73985.
Missouri Court of Appeals, Western District.
March 27, 2012.
David M. Zugelter, for Appellant.
Ranae A. Dunham, for Respondent.
Before Division Three: JAMES M. SMART, JR., Presiding Judge, VICTOR C. HOWARD, Judge and JAMES E. WELSH, Judge.


*75 ORDER

PER CURIAM:
The Second Injury Fund appeals the Labor and Industrial Relations Commission's Final Award Allowing Compensation granting future medical treatment benefits to Joseph Johnson. It argues that the award was not supported by sufficient competent evidence because Mr. Johnson failed to prove an accident and causation.
Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The award is affirmed. Rule 84.16(b).